Citation Nr: 0620212	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD. 

It appears from the veteran's statements that he is 
attempting to claim service connection for a back condition.  
This issue is REFERRED to the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case came before the Board and was remanded in September 
2003.  The Board ordered the RO to request a complete 
stressor statement from the veteran and conduct all 
appropriate development including verification of the 
identified stressors, through records requests from the 
National Personnel Records Center (NPRC) and the U.S. Armed 
Services Center for Research of Unit Records (CURR), now 
called the U.S. Army and Joint Services Records Research 
Center (JSRRC) and through, if necessary, a VA examination.  
The veteran submitted a statement indicating that he 
witnessed public executions and that several suicides 
occurred while he served in Saudi Arabia.  He also submitted 
photocopies of four newspaper articles, one detailing the 
crash of an Air Force medical evacuation flight in the 
Persian Gulf.  According to the article, several servicemen 
were killed.  Handwritten at the bottom of the article was a 
note indicating that the veteran knew one of the dead and a 
survivor personally.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  The RO conducted development on those stressors 
identified on the stressor statement, but the response from 
CURR was inappropriate.  VA is not attempting to verify what 
the veteran personally witnessed; of course it cannot be 
confirmed.  However, there should be official records 
verifying whether members of the veteran's unit were involved 
in a large riot or committed suicide, both of which the 
veteran states occurred in approximately July 1953. Such 
events should easily be verifiable by researching unit 
records.  Moreover, no development of any kind was conducted 
on the crash stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
veteran's claimed stressor events, through 
JSRRC, as follows:  
*	Members of 1414th Air Base Group 
involvement in a riot while assigned 
to Dhahran Airfield, Saudi Arabia, in 
approximately July 1953;
*	Suicides of member(s) of 1414th Air 
Base Group while assigned to Dhahran 
Airfield, Saudi Arabia, in 
approximately July 1953; and
*	Circumstances surrounding the death 
of Captain R.R., of the 59th Air 
Rescue Squadron, based at Dhahran 
Airfield, Saudi Arabia, in September 
or October 1953.

2.  If, and only if, information is 
obtained that corroborates the appellant's 
stressors, schedule him for a VA 
psychiatric examination.  Provide the 
claims folder to the examiner.



The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the appellant's current 
acquired psychiatric disorder(s).  Any 
psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner should render medical opinions as 
to the following:

Does the appellant meet the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
alleged in-service stressors 
sufficient to produce PTSD), and, if 
so, is there a link between the 
current symptoms and the reported in-
service stressors?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, the RO should undertake 
any additional development deemed 
necessary, and then review this matter.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



